Citation Nr: 1535610	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability, claimed as low back pain.

REPRESENTATION

Veteran  represented by:	  To be determined



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1989 to July 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO continued the denial of service connection for back pain.  In July 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is associated with the claims file.  In January 2015, the Board remanded the claim for further development.

This appeal has been processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.  The documents in Virtual VA are duplicative of the documents in the VBMS file, except for a copy of the June 2013 Board hearing transcript. 

For reasons expressed below, this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In accordance with the Board's January 2015  remand directives, the Veteran was afforded another VA examination in March 2015.  The examiner diagnosed degenerative joint disease of the lumbar spine.  The examiner noted that the Veteran reported that he had intermittent back pain between March 2010 and August 2010.  The Veteran reported that he sometimes takes Aleve and uses a back brace.  The Veteran reported that he has seen a chiropractor and had physical therapy.  The examiner noted that the Veteran was seen in March 1989 after he fell in the barracks.  The examiner noted that the record does not say that he fell out of a bunk.  The examiner also noted that the Veteran was seen for back pain in January 1991 after physical training.  The examiner noted that the Veteran denied back pain on his separation examination in 1993.  The examiner noted that the Veteran first applied for compensation in 2008 but did not claim a back condition.  The examiner noted that the Veteran was seen at Queen's emergency room in July 2008 stating "low back pain for the past month".  The examiner concluded that it was less likely than not that the Veteran's low back disability was caused by military service.  The examiner explained that a detailed review of the Veteran's records indicates that he developed chronic back pain in 2008 which is fifteen years after he left the Army.  The examiner explained that these records support the view that the Veteran's back pain was not due to the relatively minor brief episodes of back pain in service.  

First, the Board find that the March 2015 examiner relied, at least in part, on the Veteran first applying for compensation in 2008 but not claiming a back condition, in reaching the his conclusions.  However, a review of the Veteran's claims file shows that the Veteran did submit a claim for his low back condition in November 2008.  Thus, the Board finds that the March 2015 VA opinion is inadequate as it is based on inaccurate facts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Additionally, the Board finds that the March 2015 VA examiner did not fully address the lay assertions of record, to include statements from the Veteran's girlfriend and the Veteran's assertions to carrying heavy ammunition during service.  For these reasons, the Board finds that there has not been substantial compliance with the previous remand directives.  Stegall, supra.  

Under these circumstances, a remand is necessary to obtain an addendum opinion from the March 2015 VA examiner.  If the prior examiner is no longer employed by VA or is otherwise unavailable, that fact should be documented in the claims file, and the AOJ should, to the extent possible, obtain an etiology opinion from an appropriate physician, based on claims file review.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed medically necessary.

The Veteran is hereby advised that, failure to report to any examination scheduled in connection with this claim, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in this matter, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

As a final point, the Board notes that the record raises a question as to the Veteran's current representative.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim. 38 C.F.R. § 14.631(e)(1) (2012).  A power of attorney, executed on either VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) or VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative), is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA. 38 C.F.R. § 14.631(a).

Here, the Veteran's claims file does not include an executed power of attorney.  During the June 2013 Board hearing, the Veteran reported that he had considered obtaining representation but was unable to do so.  At the time of the January 2015 Board remand, the Veteran was still considered unrepresented.  However, subsequently, in a March 2015 notification letter and the April 2015 supplemental statement of the case, the AOJ listed the Hawaii Office of Veterans Services as the Veteran's power of attorney.  

In light of the foregoing, it appears possible that the Veteran may have at some point after the January 2015 Board remand executed a VA Form 21-22 in favor of the Hawaii Office of Veterans Services.  However, as no executed power of attorney is associated with the claims file it is unclear if the Veteran has executed a  power of attorney in favor of the  Hawaii Office of Veterans Services (which is not currently of record) or whether such organization was mistakenly listed as the Veteran's representative.  Thus, before any further action, to include re-adjudication, is accomplished, clarification of the Veteran's representation is necessary.


Accordingly, this matter is hereby REMANDED for the following action:

1. Clarify, in writing, the Veteran's intentions regarding representation in this appeal, associating appropriate documentation to that effect with the claims file.  If the Hawaii Office of Veterans Services has been mistakenly listed as the Veteran's representative, such should be clearly documented in the Veteran's claim file.  

2.  Send to the Veteran (and his representative, if any), a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional, outstanding evidence pertinent to the claim on appeal that is not already of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange to obtain an addendum opinion from the March 2015 VA examiner addressing the etiology of the Veteran's diagnosed low back disorders.  

If the March 2015 VA examiner is no longer employed by VA or is otherwise unavailable, that fact should be documented in the claims file, and to the extent possible, obtain an etiology opinion from an appropriate physician, based on claims file review.  Arrange for the Veteran to undergo further VA examination, by an appropriate physician, only if one is deemed necessary is the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician,  and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions. 

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each diagnosed disability, the examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service, to particularly include the complaints of lower back pain and assessments noted therein.

In rendering each requested opinion, the examiner must consider and discuss all pertinent medical evidence (to include the March 1989 and January 1991 service treatment records) and all lay assertions (to include statements by the Veteran's girlfriend; the Veteran's assertions to carrying heavy ammunition during service, and falling from a bunk bed on his back; and assertions as to continuity of back symptoms since service).  The Board advises that the Veteran initially filed his claim for a low back condition in November 2008.  

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided.

To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence associated with the claims file since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran (and his representative, if any) an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him (or them) the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




